Citation Nr: 0917653	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease and 
degenerative disc disease, as secondary to service connected 
right thigh gunshot wound residuals, Muscle Group XV.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1944 until December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. The claims folder was subsequently 
transferred to the RO in Los Angeles.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter previously came before the Board in November 
2008.  At that time it was determined that new and material 
evidence had been received to reopen a previously denied 
claim of entitlement to service connection for a lumbar spine 
disorder.  Upon reopening the claim, the underlying service 
connection issue was remanded for additional evidentiary 
development.  In its decision, the Board's noted that the 
Veteran had been afforded a VA examination in February 2004, 
and such examination was found to be deficient.  
Specifically, the Board found that the VA examiner failed to 
review the claims folder prior to rendering his opinion.  
Accordingly, the Board concluded that a remand was necessary 
in order to secure an opinion as to the etiology of the 
Veteran's lumbar spine disability and whether it was caused 
or worsened by his service-connected right thigh gunshot 
wound residuals, Muscle Group XV.  See 30 U.S.C.A. § 5103A.

In February 2009 the RO issued a new rating decision, 
granting an increased rating for the Veteran's service 
connected gunshot wound.  The case was subsequently 
recertified to the Board in April 2009.  The record does not 
reflect, however, that the Veteran was afforded a new VA 
examination on the lumbar spine issue per the Board's remand 
order.  

Remand instructions of the Board are neither optional nor 
discretionary and full compliance with such instructions is 
mandated by law.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, because the Board's November 2008 remand 
instructions were not completed, additional development is 
still required in order to achieve compliance with that 
remand. Specifically, another medical examination must be 
obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the veteran for a VA 
orthopedic examination in order to 
determine the etiology of any current 
lumbar spine disorder. All indicated tests 
should be accomplished. The claims folder 
must be made available to the examiner. 
The VA examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current lumbar spine 
disorder was caused or worsened by 
service, to include as due to his service-
connected right thigh gunshot wound 
residuals, Muscle Group XV. The report of 
examination should include a complete 
rationale for all opinions rendered.  If 
the examiner concludes that an opinion 
cannot be provided without resorting to 
speculation, he should clearly state the 
reason an opinion would be speculative.

2. Thereafter, readjudicated the issue on 
appeal in light of all pertinent evidence 
and legal authority. If the benefit sought 
on appeal remains denied, the RO should 
issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto. The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



